           Case 1:17-cv-01524-DAD-GSA Document 64 Filed 04/15/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   ANTHONY L. ROBINSON,                             1:17-cv-01524-DAD-GSA-PC
12                 Plaintiff,                         ORDER GRANTING DEFENDANTS
                                                      PETERSON AND GERMAN’S MOTION
13         vs.                                        TO MODIFY SCHEDULING ORDER
                                                      (ECF No. 63.)
14   DAVE DAVEY, et al.,
                                                      ORDER EXTENDING DISCOVERY
15                Defendants.                         DEADLINE AND DEADLINE TO FILE
                                                      DISPOSITIVE MOTIONS FOR ALL
16                                                    PARTIES
17                                                    New Discovery Deadline:          October 2, 2020
18                                                    New Dispositive Motions Deadline: December 2, 2020
19

20

21   I.     BACKGROUND
22          Anthony L. Robinson (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis
23   with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds on Plaintiff’s
24   First Amended Complaint filed on July 2, 2018, against defendant C/O H. German for use of
25   excessive force, and against defendants Sgt. A. Peterson and S. Gonzales-Thompson (LVN) for
26   providing inadequate medical care, in violation of the Eighth Amendment. (ECF No. 24.)
27          On January 2, 2020, the court issued a Discovery and Scheduling Order establishing
28   pretrial deadlines for the parties, including a discovery deadline of July 2, 2020, and a dispositive

                                                      1
            Case 1:17-cv-01524-DAD-GSA Document 64 Filed 04/15/20 Page 2 of 3



 1   motions deadline of September 2, 2020. (ECF No. 61.) On April 14, 2020, defendants Peterson
 2   and German filed a motion to modify the Scheduling Order. (ECF No. 63.)
 3   II.    MOTION TO MODIFY SCHEDULING ORDER
 4          Modification of a scheduling order requires a showing of good cause, Fed. R. Civ. P.
 5   16(b), and good cause requires a showing of due diligence, Johnson v. Mammoth Recreations,
 6   Inc., 975 F.2d 604, 609 (9th Cir. 1992). To establish good cause, the party seeking the
 7   modification of a scheduling order must generally show that even with the exercise of due
 8   diligence, they cannot meet the requirement of the order. Id. The court may also consider the
 9   prejudice to the party opposing the modification. Id. If the party seeking to amend the scheduling
10   order fails to show due diligence the inquiry should end and the court should not grant the motion
11   to modify. Zivkovic v. Southern California Edison, Co., 302 F.3d 1080, 1087 (9th Cir. 2002).
12          Defendants Peterson and German request a ninety-day extension of the discovery and
13   dispositive motions deadlines in the court’s Discovery and Scheduling order, “due to the ever-
14   evolving response to mitigate the COVID-19 crisis – including strictly limited movement of both
15   parties and correctional staff within CDCR institutions – which has significantly hampered the
16   parties’ ability to conduct discovery.” (ECF No. 63 at 1:24-27 and Declaration of David E.
17   Kuchinsky at 4-8.)
18          The court finds good cause to extend the discovery and dispositive motions deadlines in
19   the court’s Discovery and Scheduling order. Defendants Peterson and German have shown that
20   even with the exercise of due diligence they cannot meet the requirements of the order.
21   Therefore, the motion to modify the Scheduling Order filed by defendants Peterson and German
22   shall be granted.
23   III.   CONCLUSION
24          Based on the foregoing, IT IS HEREBY ORDERED that:
25          1.      Defendants Peterson and German’s motion to modify the court’s Scheduling
26                  Order, filed on April 14, 2020, is GRANTED;
27          2.      The deadline for the completion of discovery is extended from July 2, 2020 to
28                  October 2, 2020 for all parties to this action;

                                                     2
          Case 1:17-cv-01524-DAD-GSA Document 64 Filed 04/15/20 Page 3 of 3



 1        3.    The deadline for filing and serving pretrial dispositive motions is extended from
 2              September 2, 2020 to December 2, 2020 for all parties to this action; and
 3        4.    All other provisions of the court’s January 2, 2020 Discovery and Scheduling
 4              Order remain the same.
 5
     IT IS SO ORDERED.
 6

 7     Dated:   April 15, 2020                          /s/ Gary S. Austin
                                                 UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                3
